DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “substantially rectangular” in claim 6 is a relative term which renders the claim indefinite. The term “substantially rectangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Furthermore, it is unclear as to whether the recitation that “the shape of the liner bag is substantially rectangular” is referring to a section/portion of the side profile of the bag or to the shape of the bag itself.  Applicant discloses in Fig. 1 of the Drawings a bag with portions that have a square shaped side profile to form a cube shaped bag.  For purposes of Examination it is presumed that Applicant meant to claim that at least a portion of a side profile of the bag  is square shaped.  
Claims 8 and 9 recite that the shape of the liner bag is “substantially circular” and “substantially polygonal” respectively.  Claims 8 and 9 are rejected for substantially the same reasons as claim 6 above.  For purposes of Examination it is presumed that Applicant meant to claim that at least a portion of a side profile of the bag is circular (claim 8) and polygonal (claim 9).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deok (KR 1014754645).
`	As to claim 1, Deok discloses a liner bag and method of making said liner bag (Abstract).  Deok discloses that the liner bag comprises of:  a body portion comprising at least two sheets, the body portion having a first end and a second end defining a cavity therebetween, the first end having an opening 20 for receiving a product; at least one vertical seal joining the at least two sheets; and at least one polymer flange 11 secured to the at least two sheets and extending outward from the at least one vertical seal to provide at least one fastening location to secure the liner bag to the container (Id.; Fig. 1, 2b, 3, 4, 6 and 7 below).

    PNG
    media_image1.png
    344
    328
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    338
    315
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    561
    339
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    744
    339
    media_image4.png
    Greyscale


As to claim 2, the product of claim 1 is taught as seen above.  Deok discloses that the flanges are placed between the at least two sheets (Fig. 2b).
As to claim 3, the product of claim 1 is taught as seen above.  Deok discloses that the flanges are secured below the at least two sheets (Id.).
As to claim 4, the product of claim 1 is taught as seen above.  Deok discloses that the vertical seal may extend from the first end to the second end to join the at least two sheets (Id.).
As to claim 6, the product of claim 1 is taught as seen above.  Deok discloses that the at least two sheets are four sheets and that some of the sheets are square so as to give at least a portion of the bag a square shaped side profile (Fig. 3).
As to claim 7, the product of claim 1 is taught as seen above.  Deok discloses that the liner bag is configured to fit into the interior of a container so as to line the container.  
As to claim 9, the product of claim 1 is taught as seen above.  Deok discloses that the side profile of the bag can be polygonal in shape (Fig. 2b).  
As to claim 10, the product of claim 1 is taught as seen above.  Deok discloses that the flange material can comprise of a polyethylene material (Abstract).  
As to claim 11, the product of claim 1 is taught as seen above.  Deok discloses that the at least two sheets include four sheets, and wherein two sheets of the four sheets are each configured to be folded along a centerline and secured to other two sheets of the four sheets to create a collapsible liner bag (Fig. 6).
As to claim 12, the product of claim 1 is taught as seen above.  Deok discloses that the sheets and polymer flange are joined via heat/thermal sealing (Abstract).
As to claim 13, the product of claim 1 is taught as seen above.  Deok discloses that polymer flange is integral to the at least one of the sheets (Fig. 2b).
As to claim 14, the product of claim 1 is taught as seen above.  Deok discloses that the sheet is a foil laminate comprising a foil and polymer element (Abstract).
As to claim 15 , the product of claim 14 is taught as seen above.  Deok discloses that the polymer element includes as coating on the foil element (Id.; Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deok (KR 1014754645).
As to claim 5, the product of claim 1 is taught as seen above.  Deok fails to specifically teach or disclose that the bag only has one open end in stead of two.  It is the position of the Examiner that liner bags with only one open end is known and conventional in the art and would have been obvious to modify the product of Deok to create a single opening liner bag if that feature was desired.  
As to claim 8, the product of claim 1 is taught as seen above.  Deok fails to specifically teach or disclose whether the bag may have a circular shaped side profile.  It would have been obvious for one of ordinary skill to modify the side profile of liner bag of Deok to give it a circular shape since this is a matter of design choice for one of ordinary skill in the art at the time of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As to claim 16, the product of claim 14 is taught as seen above.  Deok fails to specifically teach or disclose wherein a portion of the polymer element extends beyond an edge of the foil element to create a polymer flange of the at least one polymer flange.  It would have been obvious for one of ordinary skill to modify the portion of the polymer element of Deok such that it extends beyond an edge of the foil element to create a polymer flange of the at least one polymer flange since this is a matter of design choice for one of ordinary skill in the art at the time of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 17 is rejected for substantially the same reasons as claims 1 and 14 above.  Deok fails to specifically teach that the ling bag is sewed to the container via a polymer flange.  It is a position of the Examiner that sewing the liner to a container via the polymer flange is known and conventional in the art and would have been obvious to one of ordinary skill at the time of filing.  
Claims 18-20, which are dependent upon claim 17, are rejected for the same reasons as claims 16, 15, and 12 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunlap et al. (US 20180126661) discloses a stitchless bulk bag with heat fused seams.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745